Woods, J.,
delivered the opinion of the court.
A very careful and full examination of the entire transcript leaves on our mind no doubt of the correctness of the decree of the court below on all the material questions presented. But the direction of the decree which authorizes the purchaser or purchasers at the sale therein ordered to be put in possession, is erroneous. Before this can be done, there must first be a report by the commissioner appointed to make the sale, and a confirmation of such sale by the court. Under the decree as drawn, appellants would have been required to surrender possession on sale, and before report and confirmation of the sale. It is fair to suppose that the appellants would have submitted to the decree, and the purchasers would have been immediately put in possession, in which case the appellants would have been subjected to inconvenience and damage by the premature ejection. Except as to the direction that the purchasers shall be put in possession on sale, the decree is affirmed, and this useless direction will be stricken out here.
. This is a proper case for apportionment of the costs of the appeal to this court. Of these costs, the appellants will be required to pay two-thirds, and the appellees the remaining one-third.

A decree as above indicated will be entered here.